[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE
The plaintiff has brought a five count amended complaint dated November 19, 1990 against the defendant. The fifth count is brought pursuant to the Home Solicitation Sales Act, Connecticut General Statutes Section 42-135a et seq. The complaint alleges that the plaintiff as a homeowner entered into an agreement with the defendant whereby the defendant was to provide certain home improvements at the plaintiff's residence. The defendant has moved to strike the fifth count.
The function of a motion to strike is to challenge the legal sufficiency of the allegations as set forth in the pleadings. Ferryman v. Groton, 212 Conn. 138, 142 (1989). The court must construe the facts alleged in the complaint in the manner most favorable to the plaintiff. Rowe v. Godou,209 Conn. 273, 278 (1988).
The plaintiff seeks in part in the fifth count a refund of all payments made under the contract under the provision of Section 42-135a(7). There is no allegation in the CT Page 7939 fifth count that the defendant failed or refused to honor any valid notice of cancellation as required under Section 42-135a. The plaintiff further alleges that the defendant violated Section 42-135a in that the defendant failed to provide a written contract with all of the required information as set out in Section 42-135a. Section 42-138 of the Home Solicitation Sales Act outlines the obligations of the seller upon cancellation by the buyer. There is no allegation in the fifth count that the plaintiff gave the required notice of cancellation to the defendant.
Accordingly the motion to strike the fifth count is granted.
AXELROD, J.